Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Robertson appeals the tax court’s order denying his request for a continuance and dismissing his petition for failure to prosecute. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the tax court. Robertson v. Comm’r, Tax Ct. No. 4947-14 (U.S. Tax Ct. Mar. 10, 2015). We deny Robertson’s motions to remand and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.